935 F.2d 270
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LA PLACITA PARTNERS, Plaintiff-Appellant,v.NORTHWESTERN MUTUAL LIFE INSURANCE, et al., Defendants-Appellees,
No. 90-4098.
United States Court of Appeals, Sixth Circuit.
June 19, 1991.

Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff La Placita Partners appeals from the district court's grant of summary judgment in favor of defendant Northwestern Mutual Life Insurance Company, et. al ("NML") on claims of fraud, breach of fiduciary duty, breach of contract, breach of implied warranty, and negligent misrepresentation arising out of its purchase of La Placita Village from NML in November, 1980.  Specifically, plaintiff argues that the district court erred in ruling that:  (1) defendants did not have a duty under Arizona state law to warn plaintiff of the dangerousness of asbestos and of its presence in the buildings of La Placita Village;  and (2) even if NML had a duty to disclose to plaintiff that the fireproofing contained asbestos, the nondisclosure was immaterial since plaintiff unequivocally admitted in deposition testimony that it would have purchased La Placita Village notwithstanding the presence of asbestos, and therefore there was no material reliance on NML's nonrepresentation.  Having carefully considered de novo the record on appeal and the briefs of the parties, we find that the district court did not commit error.


2
Because the reasons articulated by the district court in its November 15, 1990 opinion adequately resolve the issues raised in this appeal, the issuance of a written opinion by this court would be duplicative and would serve no useful purpose.  Accordingly, the judgment of the district court is affirmed for the reasons set forth in the district court's November 15, 1990 opinion.  AFFIRMED.